Citation Nr: 0704544	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  04-38 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for lung disease and pleura 
due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to June 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  The claims file was later transferred to the 
jurisdiction of the RO in Baltimore, Maryland.  

In June 2004, the RO denied the claim of entitlement to 
service connection for lung disease and pleura due to 
asbestos exposure.  The veteran was notified of the decision 
and filed a timely Notice of Disagreement (NOD) with the 
denial.  The RO issued a Statement of the Case (SOC) and the 
veteran filed a Substantive Appeal.  

The RO also denied the claim of entitlement to service 
connection for hearing loss.  The veteran's NOD only 
pertained to the claim of entitlement to service connection 
for an asbestos-related disease.  Therefore, the claim of 
entitlement to service connection for hearing loss is not 
currently on appeal before the Board.  

The issue on appeal was previously before the Board.  In June 
2006, the Board remanded the issue for further development.  
Unfortunately, the claims file reflects that another remand 
of this issue is warranted, even though such will, 
regrettably, further delay the issuance of a final decision 
for the claim on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for an 
asbestos-related lung disease.  He asserts that he was 
exposed to asbestos during his period of service.  
Specifically, he maintains that he was exposed to asbestos 
while working as a vehicle mechanic and that his duties as a 
mechanic involved working with brake shoes and performing 
collateral duties such as providing coals to commercial 
boilers, as well as cleaning and maintaining the heating 
pipes.  

The service records corroborate the veteran's assertion of 
working as a vehicle mechanic.  The Enlisted Qualification 
Record shows that the veteran's military education included 
an Infantry Mechanics course.  The veteran's Department of 
Defense (DD) Form 214 shows that his military occupational 
specialty (MOS) was wheel vehicle mechanic.  VA Adjudication 
Procedure Manual, M21-1MR lists some of the major occupations 
involving exposure to asbestos, including mining, milling, 
work in shipyards, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, and 
military equipment.  In light of the foregoing, the Board 
finds that the veteran was exposed to asbestos in service.

The Board notes that there are post-service reports from the 
veteran of having been exposed to asbestos after his 
separation from service.  (See the United States (U.S.) 
Department of Labor Form CA-c and the records from the Navy 
Surface Warfare Center).  The post-service medical records 
also show that the veteran is diagnosed as having an 
asbestos-related disease of the lungs and pleura.  (See the 
July 1998 medical report from S. D. Rockoff, M.D., the August 
2001 medical report from S. M. Daum, M.D. at Environmental 
and Occupational Medicine, and the VA medical treatment 
records dated from June 2000 to June 2003).  In July 1998, 
Dr. S. D. Rockoff reported the findings of several X-ray 
reports and concluded that given the X-ray findings reported, 
he could state with reasonable certainty that the veteran has 
asbestos-related disease of the lungs and the pleura.  The 
August 2001 medical report from S. M. Daum, M.D. at 
Environmental and Occupational Medicine includes an opinion 
which states that the veteran has pulmonary and pleural 
asbestosis.  The VA treatment records reveal that one 
examiner's impression was that the veteran had asbestos lung 
lesions; he was followed by private doctors.  (VA outpatient 
treatment records, dated in February 2002).  

During the most recent examination, dated in July 2006, the 
examiner documented that he reviewed the claims file and 
reported the veteran's history of asbestos exposure.  The 
examination report shows that the veteran underwent 
diagnostic and clinical tests, to include a July 17, 2006 
pulmonary function tests and a July 28, 2006 chest computed 
tomography.  After reporting the findings of the diagnostic 
and clinical tests, the examiner indicated that the veteran 
had asbestos exposure, but that there was no evidence of 
asbestos-related pleural disease of pulmonary asbestosis at 
the time of the examination.  The examiner also stated that 
in spite of the environment health specialists' reports and 
the numerous chest X-rays repots as well as the computed 
tomography (CT) reports, there is no evidence of asbestos-
related pleural disease or pulmonary asbestosis on the basis 
of the "present chest CT examination."  

The Board reviewed the record and finds that the June 17, 
2006 pulmonary function tests (PFTs) and the June 28, 2006 
chest CT are not associated with the claims file.  Because 
the examiner rests his opinion on the findings of the PFTs 
and chest CT, these reports should be obtained and associated 
with the record.  The Board also notes that the examiner did 
not address the disparity, or inconsistency, between his 
report and the previous reports which show that the veteran 
has an asbestos-related disease.  Therefore, on remand, the 
veteran should be scheduled for VA pulmonary examination to 
determine whether he is diagnosed as having an asbestos-
related disease which is related to asbestosis exposure in 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any VA diagnostic 
and clinical tests, to include a July 17, 
2006 pulmonary function tests and a July 
28, 2006 chest computed tomography scan 
that was performed in connection with the 
July 2006 VA examination.  Associate 
these tests reports with the claims file.  

2.  Schedule the veteran for VA pulmonary 
examination to determine whether he has 
an asbestos-related disease.  All 
indicated tests and studies are to be 
performed.  All medical findings are to 
be reported in detail.  The claims folder 
and a copy of the Remand must be made 
available to the examiner for review, and 
in light of particularities in the 
veteran's case, a notation to the effect 
that this record review took place should 
be included in the examiner's report.  
Following the examination, the physician 
is requested to:

a.  state the significance of the 
July 1998 and August 2001 medical 
opinions, which essentially state 
that medical findings show that the 
veteran is diagnosed as having 
pulmonary and pleural asbestosis; 
reconcile these findings with the 
July 2006 findings as well as any 
new findings which result from this 
requested examination;

b.  Specifically state whether there 
is medical evidence of an asbestos-
related disease; 

c.  state an opinion as to whether a 
diagnosis of an asbestos-related 
disease is at least as likely as not 
(i.e., there is at least a 50 
percent probability) etiologically 
related to the veteran's period of 
service, to include asbestos 
exposure, as opposed to any asbestos 
exposure after service. 

Provide a complete rationale for all 
opinions expressed.  

3.  The veteran must receive adequate 
notice of the date and location of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  The RO should readjudicate the claim 
and verify that the requested development 
has been accomplished in a manner that is 
consistent with this Remand, and if the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


